      Case 2:21-cv-00854-JAM-JDP Document 15 Filed 09/07/21 Page 1 of 1



 1   CELIA McGUINNESS, Esq. (SBN 159420)                       ANTHONY GOLDSMITH, Esq (SBN 125621)
     DERBY, McGUINNESS & GOLDSMITH, LLP                        DERBY, McGUINNESS & GOLDSMITH, LLP
 2   1999 Harrison Street, Suite 1800                          21550 Oxnard Street, Suite 300
     Oakland, CA 94612                                         Woodland Hills, CA 91367
 3   Telephone: (510) 987-8778                                 Telephone: (818) 213-2762
     Facsimile: (510) 359-4419                                 Facsimile: (510) 359-4419
 4   Email: info@dmglawfirm.com                                Email: info@dmglawfirm.com
 5
     Attorneys for Plaintiff
 6   GERARDO HERNANDEZ
 7

 8                        IN THE UNITED STATES DISTRICT COURT
                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     GERARDO HERNANDEZ,                                  CASE NO. 2:21 -cv-00854-JAM-JDP
11
                     Plaintiff,                          Civil Rights
12
     v.                                                   ORDER
13                                                        SETTTING ASIDE DEFAULT
     NORTHSTAR HOLISTIC                                   JUDGMENT AGAINST DEFENDANT
14   COLLECTIVE, a non-profit mutual                      1218 C STREET AND SETTING THE
     benefit corporation; 1218 C STREET                   TIME FOR ITS ANSWER
15   LLC, a California limited liability
     company; and DOES 1 through 20,
16   Inclusive,
17                   Defendants.
18

19

20

21           FOR GOOD CAUSE SHOWN, the default entered against Defendant 1218 C Street,

22   LLC is set aside. Defendant 1236 C Street, LLC (improperly named 1218 C Street, LLC) has

23   thirty (30) days to file and serve its answer.

24

25    Dated: 9/3/2021                                         /s/ John A. Mendez
                                                              THE HONORABLE JOHN A. MENDEZ
26                                                            UNITED STATES DISTRICT COURT JUDGE

27

28


     ORDER SETTING ASIDE DEFAULT RE: 1218 C STREET LLC
